DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya (US 5,578,129).

Regarding claim 1, Moriya teaches a load lock chamber, 21, of a semiconductor device manufacturing system, comprising: 
an internal cavity; 
a substrate carrier, 27, configured to support and transport a substrate; and 
a cooling gas inlet module, 32, arranged in the internal cavity and adjacent to a first side of the internal cavity; 
wherein the cooling gas inlet module is configured to discharge a gas toward a second side of the internal cavity to cool down the substrate supported and transported by the substrate carrier, wherein the second side is opposite to the first side, see figures 1 and 4A.

Regarding claim 2, Moriya teaches the cooling gas inlet module is located above the substrate carrier, see figure 1.

Regarding claim 3, Moriya teaches the cooling gas inlet module comprises a gas pipeline which extends along a substrate transport direction, see figure 1.

Regarding claim 4, Moriya teaches the gas pipeline comprises at least two gas ports, 44, at a side of the gas pipeline which faces the second side of the internal cavity, and wherein one of the gas ports is arranged to be close to a first end of the gas pipeline, and wherein the other gas port is arranged to be close to a second end of the gas pipeline, and wherein the second end is opposite to the first end, see figure 2.

Regarding claim 8, Moriya teaches the gas discharged from the cooling gas inlet module comprises an inert gas, see column 4, lines 24+.

Regarding claim 9, Moriya teaches the inert gas comprises nitrogen, argon, helium, or combinations thereof, see column 4, lines 24+.

Regarding claim 12, Moriya teaches a load lock chamber, 21, of a semiconductor device manufacturing system, comprising: 
an internal cavity, 
a substrate loading/unloading port, 18 and 19, which is provided on a side of the internal cavity; and 
at least two gas ports, 44, arranged in the internal cavity, wherein the at least two gas ports are configured to discharge a cooling gas, and wherein one of the gas ports is positioned close to the substrate loading/unloading port and the other gas port is positioned away from the substrate loading/unloading port, see figures 1 and 2.

Regarding claim 14, Moriya teaches the cooling gas comprises an inert gas, see column 4, lines 24+.

Regarding claim 15, Moriya teaches the inert gas comprises nitrogen, argon, helium, or combinations thereof, see column 4, lines 14+.

Regarding claim 16, Moriya teaches the gas ports are formed at a single gas pipeline, 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 5,578,129) in view of Yang et al. (US 2014/03777039).

Regarding claims 7 and 13, Moriya does not specifically teach that the inert gas is a cooling gas whose temperature is lower than room temperature.  Yang et al. teaches a load lock chamber with a cooling gas inlet module, 200, which discharges cooling gas to cool a substrate.  It would have been obvious to one of ordinary skill in the art to discharge cooling gas from the gas module of Moriya, as taught by Yang et al. in order to achieve the predictable result of cooling the wafer after its been processed.

Regarding the method of claim 18, it would have been obvious to one of ordinary skill in the art to perform the method of claim 18 using the load lock chamber taught by the combination of Moriya and Yang et al. in its usual and expected fashion.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Su et al. (US 2011/0308453).

Regarding claim 10, Moriya does not teach the gas analyzer, as claimed.  Su et al. teaches a substrate processing apparatus with a gas analyzer connected to the load lock chamber and configured to detect and analyze an internal environment of the internal cavity, see paragraph 0037.  It would have been obvious to one of ordinary skill in the art to combine the gas analyzer of Su et al. with the load lock of Moriya in order to determine when the gas in the load lock has been purged and cleaned.

Regarding claim 11, Su et al. teaches a pumping port and a gas analyzer, wherein the pumping port is in fluid communication with the internal cavity and wherein the gas analyzer is connected to the pumping port, see paragraph 0037.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Yang et al. as applied to claim 18 above, and further in view of Su et al.
Regarding claims 19 and 20, neither Moriya nor Yang et al. teach the analyzer but Su et al. It would have been obvious to perform the method steps of claims 19 and 20 using the load lock taught by the combination of Moriya, Yang et al. and Su et al.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya.

Regarding claim 5 and 17, Moriya teaches one gas pipeline, but does not teach two.  It would have been obvious to one of ordinary skill in the to include a second pipeline as claimed, since it has been held the mere duplication and rearrangement of parts involves only routine skill in the art.  In re Hazra, 274 F.2d 449 104  USPQ 400; In re Japiske, 181 F.2d 1019 86 USPQ 70.

Regarding claim 6, Moriya teaches the gas pipelines comprises a number of gas ports, 44, at a side of the gas pipeline which faces the second side of the internal cavity.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



11 May 2022